DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
The applicant has not responded to the rejections under 35 USC 112.
The rejections under 35 USC 101 and 102 have been updated below. The examiner respectfully submits that the “application configured to generate a rough cut” and “application further configured to generate a final cut” recitations do not require the application to automatically generate the rough and final cuts, nor is such a teaching enabled by the application as detailed in the rejections under 35 USC 112. The application is directed to an automation of the abstract idea of an analysis of a rough cut to generate an approval based on known audience preference data. This amounts to mere instructions to perform the abstract idea by a computer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite “using stored audience preference data to analyze the rough cut to automatically generate an approval for the rough cut”. There is not sufficient disclosure in the specification for one of ordinary skill in the art to setup the generically recited “stored audience preference data” to generate the approval. The invention is directed to the automation of the process for approving news packages for air, but there is no written description for defining the algorithm that performs the analysis, which is the subject matter that is specifically disclosed and claimed as the novelty of the invention. Paragraph [0015] generally discusses the “technological improvements for processing, aggregating and storing”, while paragraph [0019] generically recites “evolving data on audience preferences”, however there is no further discussion of those technological improvements outside of “using AI or machine learning”. There is no written description for what the “audience feedback” comprises, nor sufficient disclosure for how the application specifically uses any type of audience analysis inputs to determine an approval. Paragraph [0070] of the specification expressly discusses that audience response analysis is a ‘dark art’, without any particulars on how any artificial intelligence or machine learning algorithms may be implemented to overcome the long felt need.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of the mental process of analysis of audio and video data to perform an approval without significantly more. 
The claims recite:
 An improved communication system, comprising: 
a communication device having a microphone for capturing audio data, a camera for capturing image and video data and a global positioning system (GPS) sensor for determining a location of the communication device; 
an application stored on the communication device for transmitting the audio data, video data and location data to a management server; 
the application further for receiving assignment data, instruction data and approval data from the management server; 
the application further configured to generate a rough cut of an audiovisual piece generated in response to the assignment data and the instruction data received from the management server, 
the management server using stored audience preference data to analyze the rough cut to automatically generate an approval for the rough cut; and 
to transmit the approval to the application, which approval is displayed on the communication device; and 
the application further configured to generate a final cut based on the approval and to transmit the final cut to the management server.
The bolded portion of the claim recites a mental process of observation and evaluation. The recitations directed to generating rough and final cuts are interpreted as being performed by a human user utilizing an application for performing said tasks which are performed as a mental process of judgement and evaluation for what a rough and final cut of a package should include.
This judicial exception is not integrated into a practical application because the additional elements are directed to the extra solution activities of data collection (MPEP 2106.05(g)) and using a computer to implement the abstract idea (MPEP 2106.05(f)). The collection of data from the communication device is essentially required to perform the abstract idea, while an approval as claimed does not necessitate any automated airing or output of the rough or final cuts, only an output that a rough cut has been approved. Stored audience preferences are merely known historical information.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic use of computing elements for data collection and generic display and analysis are considered insignificant extra solution activities of data collection, display, and the performance of the abstract idea using a computer.
Dependent claim 2 merely provides further detail to the generic computing device for data capture being a “smart phone”.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (US 9,569,467) in view of Montoya et al. (US 2017/0303001).

Regarding claim 1, Schechter teaches (col 8 – 9):
An improved communication system, comprising: 
a communication device having a microphone for capturing audio data, a camera for capturing image and video data and a global positioning system (GPS) sensor for determining a location of the communication device (mobile phone platform for capturing and sharing content col 8 – 9); 
an application stored on the communication device for transmitting the audio data, video data and location data to a management server (NewsHub mobile phone app); 
the application further for receiving assignment data, instruction data and approval data from the management server (NewsHub mobile phone app provides ability to assign activities based on user proximity to known event, col 9); and 
the management server using stored audience preference data (verified and approved users col 8 – 9) to analyze the rough cut to automatically generate an approval for the rough cut (proprietary algorithm col 8 – 9, approval based on pre-approved verified and trusted users).
Schechter teaches approval and automatic posting processes of video content, but fails to expressly disclose the editorial process:
the application further configured to generate a rough cut of an audiovisual piece generated in response to the assignment data and the instruction data received from the management server, 
and to transmit the approval to the application, which approval is displayed on the communication device; and 
the application further configured to generate a final cut based on the approval and to transmit the final cut to the management server.
However, Montoya teaches a smartphone based application configured for multiple editorial passes by multiple potential editors, based on audience feedback ([0043] – [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the well known video editing application of Montoya in the media generation and approval process of Schechter for the predictable advantage of enabling re-editable content across multiple devices with integrated audience feedback information.
Regarding claim 2, Schechter teaches:
The system of claim 1, wherein the communication device is a smart phone (mobile phone platform col 8 – 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0381111 teaches integrating feedback into distribution algorithm
US 2016/0286244 teaches integrated real-time feedback loop for engagement monitoring and approvals
US 2017/0155939 teaches collecting and monitoring audience feedback for tracking engagement and content performance
US 2017/0214945 teaches live video streaming from a device along with monitoring and tracking viewer engagement for approval status
US 2019/0095946 teaches using machine learning specifically for analyzing audience feedback to determine engagement and approval of creators
Westland et al., 2018, discusses the use of mobile smartphone devices and artificial intelligence specifically in the employment of journalism, including using the device to collect video/audio data and as a platform for communicating with colleagues to obtain instructions, assignments, approvals, etc.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624